Citation Nr: 1010771	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease requiring stent placement, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
May 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied a rating in excess of 10 percent for 
the Veteran's disability.  In January 2010, the Appeals 
Management Center increased the Veteran's disability rating 
from 10 percent to 30 percent.  The Veteran continued his 
appeal.

The Board remanded this matter in November 2008 for 
additional development.  All development has been completed 
and the matter is ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease is manifested by a 
left ventricular ejection fraction of more than 60 percent.  

2.  The Veteran is unable to perform the treadmill test 
because of knee and back pain, but the Veteran's metabolic 
capability is estimated as 5 to 6 METS.

3.  There is no evidence of congestive heart failure.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for coronary artery disease requiring stent placement have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.104, 
Diagnostic Code 7005 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

In this case, the Veteran seeks a disability rating greater 
than 30 percent for his service connected coronary artery 
disease requiring stent placement.  The RO rated the Veteran 
under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2009).  
Under DC 7005, a 60 percent evaluation for coronary artery 
disease is warranted for more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted for chronic congestive heart failure; 
or where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2.  METs testing is also not required when the left 
ventricular ejection fraction has been measured and is less 
than 50 percent, when chronic congestive heart failure is 
present or there has been more than one episode of congestive 
heart failure within the past year, or when a 100 percent 
evaluation can be assigned on another basis.  38 C.F.R. § 
4.104 (b).

Of record are treatment records from P.R.M.C. which show that 
the Veteran had a stent placed in June 2006.  In October 
2006, the Veteran had a VA examination.  The examiner did not 
have the claims file for review.  He said he was unable to 
estimate the Veteran's MET level because the Veteran was 
unable to perform the exercise tolerance test due to his low 
back condition.  The Veteran was unable to answer questions 
regarding levels of activity as he had no chest pain with 
activity.  The examiner said that the Veteran had an ejection 
fraction of 62 percent in March 2006.  Since the examiner did 
not review the claims file and was unable to estimate the 
Veteran's MET level, the examination is of little probative 
value.

The Veteran had a VA examination in December 2008.  The 
examiner reviewed the claims file.  During the examination, 
the Veteran stated that he has episodic chest pain 6 to 8 
times per year.  The Veteran takes nitroglycerin occasionally 
for these episodes, estimated at once per month.  The 
examiner stated that the Veteran was unable to complete a 
recent treadmill test because of his degenerative joint 
disease in the knees and back.  The Veteran reported no 
orthopnea or PND, palpitations, or syncope.  The Veteran said 
he has been told he has Prinzmetal angina.  

The examiner stated that the Veteran's cardiologist recently 
opined that the Veteran's coronary artery spasms cause his 
occasional chest pain and mild dyspnea.  The examiner 
diagnosed the Veteran with coronary atherosclerosis involving 
a single vessel, successfully treated with a stent; coronary 
artery spasm, essential hypertension, hyperlipidemia, 
obesity, and diabetes mellitus II.  The examiner noted that 
the Veteran's most recent ejection fraction was over 60 
percent.  An estimated MET level was not provided.

In March 2009, the Veteran appeared before the same VA 
examiner for another VA examination.  In addition to 
restating much of the information in the December 2008 
examination, the examiner stated that the Veteran's ejection 
fraction in March 2006 was 62 percent.  He stated that the 
Veteran was unable to perform the treadmill EKG due to knee 
pain.  The Veteran's workload was only 1.6 METS because of 
the knee problem.  Subsequent to the March 2006 testing, the 
Veteran had an echocardiogram which showed normal wall motion 
in the left ventricle with an ejection fraction of over 50 
percent.  The examiner stated that the Veteran has had single 
vessel coronary artery disease, successfully treated with a 
stent, with associated coronary artery spasm.  The examiner 
stated that the Veteran's condition would not significantly 
restrict his usual activities or sedentary work.  An 
estimated MET level was not provided.

Because the examiner failed to provide and estimated MET 
level in the December 2008 and March 2009 examination report, 
the examiner was asked to provide an addendum to his 
examination report discussing MET levels.  In December 2009, 
the examiner reviewed the claims file and stated that the 
Veteran's activity is primarily restricted by degenerative 
disease in his knees, his low back disease, and obesity.  
However, he stated that the Veteran lives on a large rural 
property and is able to participate in some of the activities 
there.  The examiner stated that the most recent left 
ventricular ejection fraction measurement was over 60 
percent.  The examiner stated that in view of the fact that 
the Veteran has a normal electrocardiogram and a normal 
ejection fraction, the Veteran's METs level estimate is 5 to 
6.0.

The Board also considered the lay statement from the 
Veteran's relative.  However, as the statement gives general 
observations about the Veteran's mental and physical health, 
and because the Veteran has multiple disabilities that affect 
his well-being, the Board finds that the statement is not 
probative of the current issue, the Veteran's coronary artery 
disease.

In light of the evidence discussed above, the Board cannot 
find that a rating greater than 30 percent for coronary 
artery disease is warranted at this time.  For a 60 percent 
rating, the evidence must show more than one episode of acute 
congestive heart failure; a MET level between 3 and 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or an ejection fraction of 30 to 50 percent.  As shown, the 
Veteran's estimated MET level is 5 to 6.0 and his ejection 
fraction is over 50 percent.  There is no evidence that the 
Veteran has suffered acute congestive heart failure.  
Therefore, the Board cannot find that a 60 percent rating is 
warranted at this time.  Further, a 100 percent rating is not 
warranted at this time as the evidence does not show chronic 
congestive heart failure; a MET level less than 3 resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or an 
ejection fraction of less than 30 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disorder has resulted in marked interference with 
employment that has not already been taken into consideration 
with the assignment of the 30 percent rating, or that it has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The Veteran may always advance a new 
claim for an increased rating should his condition increase 
in severity in the future; however, based on the evidence 
currently of record, an increased rating is not warranted at 
this time.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim for an increased rating and of his and VA's respective 
duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  The Veteran submitted private treatment 
records and a lay statement.  The Veteran was afforded a VA 
medical examination in December 2008 and March 2009  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to a rating in excess of 30 percent for coronary 
artery disease requiring stent placement is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


